Case 1:20-cv-07180-AKH Documen t18 Filed 11/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

LOCAL 2013, AFL-CIO BY THEIR TRUSTEES LOUIS

MARK CAROTENUTO and STANLEY FLEISHMAN, DEFAULT JUDGMENT
Plaintiffs, 20-CIV-7180 (AKH) (KNF)
-against-

77 DEERHURST CORP. d/b/a SERVCO INDUSTRIES,

Defendant.

 

 

Xx

This action was commenced on September 3, 2020 by the filing of the Summons and
Complaint, and a copy of the Summons and Complaint was personally served on Defendant
77 DEERHURST CORP. d/b/a SERVCO INDUSTRIES on September 16, 2020, by a process

server, personal service upon Deidre Gregory, the managing agent of said Defendant and an

individual authorized to accept service, and a proof of service was filed on September 21,

2020, via the ECF System and the defendant not having answered the Complaint, and the time

for answering the Complaint having expired, it is

ORDERED, ADJUDGED AND DECREED: That the Plaintiffs have judgment
against Defendant 77 DEERHURST CORP. d/b/a SERVCO INDUSTRIES in the amount of
$16,660.36 which has been calculated as follows: (1) $11,367.30 in ERISA contributions; (2)
$28.33 in interest owed through November 16, 2020; (3) $3.27 in additional interest
calculated at the annual rate of 5.25% from November 17, 2020 through November 18, 2020

(the date of Plaintiffs’ motion); (4) $2,273.46 in liquidated damages equal to 20% of the

 
Case 1:20-cv-07180-AKH D

ocumen

t18 Filed 11/20/20 Page 2 of 2

contributions owed; (5) $2,499.00 in attorneys’ fees; and (6) $489.00 in costs and

disbursements.

Dated: New York, New York
Nov 20 _, 2020

 

 

  
 

SOORDERED:
Vs : TE , TN
fa yo ee eee

The Honorable Alvin K. Hellerstein
Senior United States District J udge

This document was entered on the docket

On

 
